Citation Nr: 0740494	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-36 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1982 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In October 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  At that time, the veteran submitted 
additional evidence to the Board.  As he also submitted a 
waiver of initial review by the agency of original 
jurisdiction (AOJ), the Board will consider the additional 
evidence with this appeal.

The veteran has filed a claim for a temporary total rating 
for his June 2007 surgery on his right knee.  The file does 
not reflect whether this claim has been processed.  In 
addition, the veteran has filed a claim for secondary service 
connection for a lower back and hip condition, and a claim 
for increased rating for his left knee conditions and his 
right knee arthritis.  As these issues are not on appeal, 
they are REFERRED to the RO for any action deemed necessary.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran underwent surgery on the 
right knee for a torn meniscus in June 2007.  Further 
postoperative evaluation was scheduled for November 2007.  In 
this regard, the record only contains VA treatment notes 
through October 2007.  Thus, ongoing VA medical records 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

In addition, the last VA examination was conducted in March 
2005, prior to his surgery.  Thus, a current VA examination 
is necessary.  As it is possible that the RO adjudicated the 
temporary total rating claim utilizing a temporary claims 
file, the AMC should contact the RO to determine whether any 
relevant records are contained in a temporary claims file and 
if so, to associate those records with the claims file.  If 
there is no VA examination addressing the right knee dated 
after the June 2007 surgery, then a new examination should be 
scheduled to ascertain the current level of disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the St. Petersburg RO to 
obtain and associate with the claims file 
any relevant records contained in a 
temporary claims file.  Documentation of 
the request should be placed in the claims 
file.

2.  Obtain and associate with the claims 
file any ongoing VA medical records dated 
since October 2007.

3.  If, and only if, a VA Compensation and 
Pension examination of the right knee has 
not been conducted since the June 2007 
surgery, scheduled the veteran for a VA 
orthopedic examination to determine the 
current severity of the veteran's service-
connected internal derangement of the 
right knee.  All findings should be 
reported in detail, including whether the 
veteran suffers from instability and/or 
subluxation in the right knee.

4.  Readjudicate the claim of entitlement 
to an increased rating for internal 
derangement of the right knee, currently 
rated as 10 percent disabling.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


